In a custody proceeding pursuant to Family Court Act article 6, the petitioner father appeals from an order of the Family Court, Orange County (Klein, J.), dated November 20, 2002, which, without a hearing, granted the motion of the respondent mother to dismiss the petition, and dismissed the petition.
Ordered that the order is affirmed, with costs.
The father, who sought modification of an order of visitation, failed to make an evidentiary showing that there had been a material change of circumstances since that order was entered (see Matter of Goldberg v Goldberg, 300 AD2d 585 [2002]; Matter of Blake v Vilbig, 288 AD2d 470 [2001]; Matter of Milhollen v Voelpel, 270 AD2d 422 [2000]; Matter of Brocher v Brocher, 213 AD2d 544 [1995]). Accordingly, the Family Court properly granted the mother’s motion to dismiss the petition. Altman, J.E, Florio, Luciano and Rivera, JJ., concur.